DETAILED ACTION
This is in response to application filed on October 25, 2021, said application is a continuation in part of U.S. Non-Provisional application Ser. No. 17/093,161, filed 11/09/2020, now U.S. Patent No. 11,157,160. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and presented for examination of which claims 1, 12 and 20 are in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,157,160. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claims 1-20 are to be found in patent claims 1-20. The difference between the application independent claims 1, 12, 20 and the patent independent claims 1, 12, 20 lie in the fact that the patent independent claims 1, 12, 20 include many more elements and are thus much more specific (see table below). Thus the invention of claims 1, 12, 20 of the patent is in effect a “species” of the “generic” invention of the application claims 1, 12, 20. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 1, 12, 20 are anticipated by claims 1, 12, 20 of the patent, they are not patentably distinct from each other. Dependent claims 2-11, 13-19 are rejected by virtue of their dependence on the rejected parent claims and also, they mirror the patent dependent claims.

Application Claims
Patent Claims
1. A first Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the first IHS to: establish a virtual workspace across a first display and a second display, at least in part, through a backend IHS; and provide a virtual workspace interface on the first display, wherein the virtual workspace interface comprises a first graphical representation of the first IHS and a second graphical representation of a second IHS, and wherein in response to a user dragging a first instance of an application window displayed on the first display to the second graphical representation of the second IHS, a second instance of the application window is rendered on the second display.
1. A first Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the first IHS to:
establish a virtual workspace across a first screen of the first IHS and a second screen of a second IHS, at least in part, through a backend IHS; andnprovide a virtual workspace interface on the first screen, wherein the virtual workspace interface comprises a first graphical representation of the first IHS and a second graphical representation of the second IHS, and wherein in response to a user dragging a first instance of an application window displayed on the first screen to the second graphical representation of the second IHS, a second instance of the application window is rendered on the second screen.
2. The first IHS of claim 1, wherein to establish the virtual workspace, the program instructions, upon execution, further cause the first IHS to: transmit a virtual workspace initiation request to the backend IHS, wherein the request comprises an identification of the second IHS; receive, from the backend IHS, data associated with the second IHS; determine a position of the second IHS; and establish the virtual workspace across the first display and the second display based upon the data and the position.
2. The first IHS of claim 1, wherein to establish the virtual workspace, the program instructions, upon execution, further cause the first IHS to: transmit a virtual workspace initiation request to the backend IHS, wherein the request comprises an identification of the second IHS; receive, from the backend IHS, data associated with the second IHS; determine a position of the second IHS; and establish the virtual workspace across the first screen of the first IHS and the second screen of the second IHS based upon the data and the position.
3. The first IHS of claim 1, wherein in response to the user dragging the application window to the second graphical representation of the second IHS, the first IHS maintains the first instance of application window in the first display.
3. The first IHS of claim 1, wherein in response to the user dragging the application window to the second graphical representation of the second IHS, the first IHS maintains the first instance of application window in the first screen.
4. The first IHS of claim 1, wherein in response to the user dragging the application window to the second graphical representation of the second IHS, the first IHS removes the first instance of application window in the first display.
4. The first IHS of claim 1, wherein in response to the user dragging the application window to the second graphical representation of the second IHS, the first IHS removes the first instance of application window in the first screen.
5. The first IHS of claim 1, wherein in response to the user dragging the second graphical representation of the second IHS onto the first graphical representation of the first IHS, the virtual workspace interface displays a fusion control.
5. The first IHS of claim 1, wherein in response to the user dragging the second graphical representation of the second IHS onto the first graphical representation of the first IHS, the virtual workspace interface displays a fusion control.
6. The first IHS of claim 5, wherein the fusion control comprises an audio fusion element configured to, upon selection, transmit an audio signal from the first IHS to the second IHS.
6. The first IHS of claim 5, wherein the fusion control comprises an audio fusion element that, upon selection, transmits an audio signal from the first IHS to the second IHS.
7. The first IHS of claim 5, wherein the fusion control comprises a peripheral fusion element configured to, upon selection, transmit a device input from the first IHS to the second IHS.
7. The first IHS of claim 5, wherein the fusion control comprises a peripheral fusion element that, upon selection, transmits a device input from the first IHS to the second IHS.
8. The first IHS of claim 5, wherein the fusion control comprises a display fusion element configured to, upon selection, transmit a video signal from the first IHS to the second IHS.
8. The first IHS of claim 5, wherein the fusion control comprises a display fusion element that, upon selection, transmits a video signal from the first IHS to the second IHS.
9. The first IHS of claim 5, wherein the fusion control comprises a virtual workspace topology between the first display and the second display, and wherein the fusion control enables the user to position the first display relative to the second display.
9. The first IHS of claim 5, wherein the fusion control comprises a virtual workspace topology between the first screen and the second screen, and wherein the fusion control enables the user to position the first screen relative to the second screen.
10. The first IHS of claim 1, wherein the virtual workspace interface further comprises a third graphical representation of another user, and wherein in response to the user dragging the application window to the third graphical representation, the other user obtains access to content displayed in the application window.
10. The first IHS of claim 1, wherein the virtual workspace interface further comprises a third graphical representation of another user, and wherein in response to the user dragging the application window to the third graphical representation, the other user obtains access to content displayed in the application window.
11. The first HIS of claim 10, wherein in response to the user dragging the application window to the third graphical representation, the program instructions, upon execution, further cause the first IHS to display view-only or edit controls that allow the user to select a type of access granted to the other user with respect to the content.
11. The first IHS of claim 10, wherein in response to the user dragging the application window to the third graphical representation, the program instructions, upon execution, further cause the first IHS to display view-only or edit controls that allow the user to select a type of access granted to the other user with respect to the content.
12. A memory storage device having program instructions stored thereon that, upon execution by a processor of a first Information Handling System (IHS), cause the first IHS to: establish a virtual workspace across a first display and a second display, at least in part, through a backend IHS; and provide a virtual workspace interface on the second display, wherein the virtual workspace interface comprises a first graphical representation of the first IHS and a second graphical representation of the second IHS, and wherein in response to a user dragging a first instance of an application window displayed on the second display to the first graphical representation of the first IHS, a second instance of the application window is rendered on the first display.
12. A memory storage device having program instructions stored thereon that, upon execution by a processor of a first Information Handling System (IHS), cause the first IHS to: establish a virtual workspace across a first screen of the first IHS and a second screen of a second IHS, at least in part, through a backend IHS; and provide a virtual workspace interface via on the second screen, wherein the virtual workspace interface comprises a first graphical representation of the first IHS and a second graphical representation of the second IHS, and wherein in response to a user dragging a first instance of an application window displayed on the second screen to the first graphical representation of the first IHS, a second instance of the application window is rendered on the first screen.
13. The memory storage device of claim 12, wherein in response to the user dragging the first graphical representation of the first IHS onto the second graphical representation of the second IHS, the virtual workspace interface renders a fusion control.
13. The memory storage device of claim 12, wherein in response to the user dragging the first graphical representation of the first IHS onto the second graphical representation of the second IHS, the virtual workspace interface renders a fusion control.
14. The memory storage device of claim 13, wherein the fusion control comprises an audio fusion element configured to, upon selection, transmit an audio signal from the second IHS to the first IHS.
14. The memory storage device of claim 13, wherein the fusion control comprises an audio fusion element that, upon selection, transmits an audio signal from the second IHS to the first IHS.
15. The memory storage device of claim 13, wherein the fusion control comprises a peripheral fusion element configured to, upon selection, transmit a device input from the second IHS to the first IHS.
15. The memory storage device of claim 13, wherein the fusion control comprises a peripheral fusion element that, upon selection, transmits a device input from the second IHS to the first IHS.
16. The memory storage device of claim 13, wherein the fusion control comprises a display fusion element configured to, upon selection, transmit a video signal from the second IHS to the first IHS.
16. The memory storage device of claim 13, wherein the fusion control comprises a display fusion element that, upon selection, transmits a video signal from the second IHS to the first IHS.
17. The memory storage device of claim 13, wherein the fusion control comprises a virtual workspace topology between the second display and the first display, and wherein the fusion control enables the user to position the second display relative to the first display.
17. The memory storage device of claim 13, wherein the fusion control comprises a virtual workspace topology between the second screen and the first screen, and wherein the fusion control enables the user to position the second screen relative to the first screen.
18. The memory storage device of claim 12, wherein the virtual workspace interface further comprises a third graphical representation of another user, and wherein in response to the user dragging the application window to the third graphical representation, the other user obtains access to content displayed in the application window.
18. The memory storage device of claim 12, wherein the virtual workspace interface further comprises a third graphical representation of another user, and wherein in response to the user dragging the application window to the third graphical representation, the other user obtains access to content displayed in the application window.
19. The memory storage device of claim 12, wherein in response to the user dragging the application window to the third graphical representation, the program instructions, upon execution, further cause the second IHS to display view-only or edit controls that allow the user to select a type of access granted to the other user with respect to the content.
19. The memory storage device of claim 12, wherein in response to the user dragging the application window to the third graphical representation, the program instructions, upon execution, further cause the second IHS to display view-only or edit controls that allow the user to select a type of access granted to the other user with respect to the content.
20. A method, comprising: receiving, from a first Information Handling System (IHS), a virtual workspace initiation request at a backend IHS, wherein the request comprises an identification of a second IHS; transmitting, from the backend IHS, data associated with the second IHS; establishing a virtual workspace across a first display and a second display based upon the data; and providing a virtual workspace interface via the first display, wherein the virtual workspace interface comprises a first graphical representation of the first IHS and a second graphical representation of the second IHS, and wherein in response to a user dragging a first instance of an application window displayed on the first display to the second graphical representation of the second IHS, a second instance of the application window is rendered on the second display.
20. A method, comprising: transmitting, form a first Information Handling System (IHS), a virtual workspace initiation request to a backend IHS, wherein the request comprises an identification of a second IHS; receiving, from the backend IHS, data associated with the second IHS;
establishing a virtual workspace across the first screen of the first IHS and the second screen of the second IHS based upon the data; and providing a virtual workspace interface via the first screen, wherein the virtual workspace interface comprises a first graphical representation of the first IHS and a second graphical representation of the second IHS, and wherein in response to a user dragging a first instance of an application window displayed on the first screen to the second graphical representation of the second IHS, a second instance of the application window is rendered on the second screen.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1, 12 and 20, the limitation “...a first display and a second display...the first display...the first display...the second display” is unclear if both the first display and the second display belong to the first IHS or another device or each display belongs to a device different from the other?  

Allowable Subject Matter
Claims 1, 12 and 20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and the Double Patenting, set forth in this Office action. The allowable subject matter is directed to the limitation “....in response to a user dragging a first instance of an application window displayed on the first display to the second graphical representation of the second IHS, a second instance of the application window is rendered on the second display” for independent claims 1 and 20.  Independent claim 12 also recite similar subject matter as in claim 1 but just reversed the display that displays the first graphical representation of the first IHS and the second graphical representation of the second IHS and the first instance of the application window, and the dragging of the first instance of the application window.  In terms of closest prior arts found, Zhu et al. (US PGPub. No. 2020/0192564) (hereinafter Zhu) is one of the closest prior arts found that teaches a first terminal may initialize the display of a second terminal to display the same desktop display content and can perform a gesture on a target content/ a target shortcut that is displayed on the first terminal to display the target content on the second terminal, however, Zhu does not teach dragging an application window that is displayed on a first terminal to a graphical representation of a second device that is also displayed on the first terminal so to display an instance of the application window on the display of the second terminal, instead Zhu teaches the dragging is to a specified area, and that specified area has no any graphical representation of the second terminal.  Furthermore, Zhu does not teach that the display content send to the second terminal is via a backend server, instead it is send to the second terminal directly by the first terminal by way of their connection.  Another closest prior art found is Yoakum (US PGPub. No. 2017/0353694) that teaches displaying an interaction workspace on communication devices used by the participants in a multiparty interaction through a collaboration server, however Yoakum does not teach a first user/participant of the first communication device being able to drag an application window that is displayed on the first screen of the first communication device to a second participant icon and causing a second instance of the application window to be rendered on the second screen of the second participant’s communication device, instead Yoakum teaches dragging a tool (not an application window) to a participant icon to cause a certain function to be performed with respect to the selected participant, such as cause a text box to open, in which user can type a message to send to the selected participant.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174